Case: 3:20-cv-00114-MJN-SLO Doc #: 24 Filed: 03/10/21 Page: 1 of 3 PAGEID #: 1077




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

MATTHEW SMYER,

       Plaintiff,                                   Case No. 3:20-cv-114

vs.

KROGER LIMITED                                      District Judge Michael J. Newman
PARTNERSHIP I, et al.,                              Magistrate Judge Sharon L. Ovington

      Defendants.
______________________________________________________________________________

    ORDER (1) DENYING WITHOUT PREJUDICE DEFENDANTS’ MOTION FOR
    SUMMARY JUDGMENT (DOC. 17); (2) GRANTING PLAINTIFF’S RULE 56(d)
  MOTION TO EXTEND DISCOVERY; (3) ORDERING THE PARTIES TO CONFER
   ON AND SUBMIT TO THE COURT AN AMENDED RULE 26(f) REPORT ON OR
 BEFORE MARCH 17, 2021; (4) REFERRING THIS MATTER TO U.S. MAGISTRATE
   JUDGE SHARON L. OVINGTON; AND (5) REMINDING THE PARTIES OF THE
RULES GOVERNING CORRESPONDENCE WITH THE COURT PER S.D. OHIO CIV.
                                   R. 7.2(c)
______________________________________________________________________________

       This civil case, which was recently reassigned to the undersigned, came before the Court

on Plaintiff’s Rule 56(d) motion to extend the discovery deadline. Doc. 20. Defendants filed a

response, arguing that Plaintiff’s request is untimely and without merit. Doc. 22. The Court held

a status conference on March 8, 2021 to discuss the matter. Doc. 23.

       Some background is necessary because this case did not proceed in the ordinary course.

Plaintiff filed a complaint raising claims of employment discrimination. Doc. 1. The parties

submitted a joint Rule 26(f) report on June 1, 2020 that stipulated discovery would close on

December 1, 2020 and motions for summary judgment would be due on February 1, 2021. Doc.

8.
Case: 3:20-cv-00114-MJN-SLO Doc #: 24 Filed: 03/10/21 Page: 2 of 3 PAGEID #: 1078




        Discovery did not go as planned. By December 1, 2020, the parties still had outstanding

discovery issues.      Docs. 18, 19-1.       On January 25, 2021, this case was reassigned to the

undersigned. Doc. 10. The undersigned promptly vacated the existing pretrial calendar and

requested the parties to confer and submit a joint status report on the status of the litigation and a

new proposed pretrial calendar if necessary.

        Instead, Defendants filed a motion for summary judgment on February 8, 2021. Doc. 17.

A week later, Defendants submitted a status report that explained the parties were unable to agree

on a joint status report or a revised pretrial calendar even though defense counsel sent Plaintiff’s

counsel a proposed report.          Doc. 18.     In their status report, Defendants described several

outstanding discovery issues. Id.

        On March 1, 2021 -- the day on which Plaintiff’s memorandum in opposition to

Defendants’ motion for summary judgment was due -- Plaintiff filed a separate status report

objecting to Defendants’ characterization of the state of litigation and reiterating his previously

presented discovery issues. Doc. 19-1. Plaintiff also filed a Rule 56(d) motion to extend discovery

and the summary judgment deadline. Doc. 20. 1 The Court held a status conference on March 8,

2021 attended by counsel for all parties. Doc. 23.

        After reviewing Defendants’ motion for summary judgment and Plaintiff’s submissions,

and upon hearing counsels’ arguments about the existent and ongoing discovery disputes, the

Court DENIES WITHOUT PREJUDICE Defendants’ motion for summary judgment (doc. 17)

and GRANTS Plaintiff’s Rule 56(d) motion to extend discovery (doc. 20). Defendants may refile




1
 Rule 56(d) provides that “[i]f a nonmovant shows by affidavits or declaration that, for specific reasons, it
cannot present facts essential to justify its opposition, the court may: . . . (2) allow time to obtain affidavits
or declarations or to take discovery.” Fed. R. Civ. P. 56(d)(2).
                                                        2
Case: 3:20-cv-00114-MJN-SLO Doc #: 24 Filed: 03/10/21 Page: 3 of 3 PAGEID #: 1079




their motion upon completion of discovery. Plaintiff will have the opportunity to file a motion for

summary judgment by a newly established dispositive motion deadline.

        The Court also ORDERS the parties to confer on and submit to the Court an amended Rule

26(f) report setting forth a new pretrial calendar on or before March 17, 2021. If the parties fail

to do so, the Court will set a pretrial calendar of its own choosing. To facilitate the completion of

discovery, the Court REFERS this matter to United States Magistrate Judge Sharon L. Ovington. 2

        Finally, the parties are reminded of the Local Rules of Court concerning correspondence

with the Court. Pursuant to S.D. Ohio Civ. R. 7.2(c), letters or e-mail correspondence to the Court

are not “permitted unless (1) requested by the Court in a specific matter, or (2) advising the Court

of the settlement of a pending matter. All other written communications must be by way of formal

motion or memorandum submitted in compliance with these Rules.”

        IT IS SO ORDERED.



Date:    March 10, 2021                                    s/Michael J. Newman
                                                           Hon. Michael J. Newman
                                                           United States District Judge




2
  Pursuant to 28 U.S.C. § 636(b)(1)(A), (B) and (C) and § 636(b)(3), the Magistrate Judge to whom the case
is referred is hereby authorized to perform any and all functions authorized for full-time United States
Magistrate Judges by statute except that, unless specifically ordered, the following motions are not referred,
regardless of when they may be filed: (1) motions for temporary restraining order or preliminary injunction;
(2) dispositive motions, including Rule 12 motions and Rule 56 motions for summary judgment; (3)
motions for class certification; and (4) motions in limine relating to the admission of evidence at trial.
                                                      3
